Case: 15-10018     Date Filed: 08/11/2015   Page: 1 of 2


                                                              [DO NOT PUBLISH]

                IN THE UNITED STATES COURT OF APPEALS

                         FOR THE ELEVENTH CIRCUIT
                           ________________________

                                 No. 15-10018
                             Non-Argument Calendar
                           ________________________

                     D.C. Docket No. 1:14-cr-00057-WS-B-1

UNITED STATES OF AMERICA,

                                                                  Plaintiff-Appellee,

                                          versus

WILLIAM E. JACKSON,
                                                               Defendant-Appellant.

                          __________________________

                   Appeal from the United States District Court
                      for the Southern District of Alabama
                         _________________________

                                 (August 11, 2015)

Before HULL, ROSENBAUM and ANDERSON, Circuit Judges.

PER CURIAM:

      William Gregory Hughes, appointed counsel for William E. Jackson in this

direct criminal appeal, has moved to withdraw from further representation of the

appellant and filed a brief pursuant to Anders v. California, 386 U.S. 738, 87 S. Ct.

1396, 18 L. Ed. 2d 493 (1967). Our independent review of the entire record
              Case: 15-10018     Date Filed: 08/11/2015    Page: 2 of 2


reveals that counsel’s assessment of the relative merit of the appeal is correct.

Because independent examination of the entire record reveals no arguable issues of

merit, counsel’s motion to withdraw is GRANTED, and Jackson’s conviction and

sentence are AFFIRMED.




                                           2